DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 and Species A (claims 1-3 and 5-9) in the reply filed on 4/7/2021 is acknowledged. Claims 4 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Groups 2 and 3) and species (B), there being no allowable generic or linking claim.   Applicant’s comment with regards to rejoinder is noted.

Claim Objections
Applicant is reminded to keep claim terms consistent throughout the entirety of the claim set.  Specifically, sometimes the lens is referred to as the “spherical, translucent quartz lens” and other times it’s referred to as just the “quartz lens”.  It is abundantly clear that these terms all refer to the same thing, but appropriate correction is still required.  
Claim 4 is objected to because of the following informalities:  The status identifier for this claim should be ”.  Appropriate correction is required.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “front body portion” (claims 1-2) and “rear body portion” (claim 2) must be shown or the feature(s) canceled from the claim(s), specifically a front body portion (which includes the light source, as recited in claim 1) that is removably coupled to a rear body portion, as recited in claim 2.  Because no element numbers are assigned to these elements, it is unclear what portion of the device is considered the front body portion, the rear body portion, specifically in relation to the bezel, as applicant’s claim language implies that these three elements are separate/different.  The only removable coupling shown/described in the drawings/specification is the bezel from the tube (11).  If the very distal tip of tubular member (11) is considered the front body portion, there is no removable coupling shown between this portion and a rear portion of the tubular body.  If the bezel is considered the front body portion and the tubular member is considered the rear portion, then the claims are confusing as to how the bezel and the front body portion are distinct elements. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] This claim recites the limitation "the rim" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
[Claim 2] This claim recites “wherein said front body portion is integrally or removably coupled to a rear body portion”.  Furthermore, claim 1 has previously established that the “light source provided in said front body portion”.  Based on applicant’s specification and drawings, it is unclear exactly what portion of the device is 
[Claim 5] This claim recites “wherein said spherical, translucent quartz lens is transparent.”  However, it is well understood that translucent and transparent are distinct and mutually exclusive characteristics that relate to how much light can travel through an object (e.g. see https://theydiffer.com/difference-between-transparent-and-translucent/).  Specifically, something that is translucent, by definition, is not transparent and vice versa.  Therefore, it is unclear how the claimed quartz lens can be both.  For examination purposes, the examiner contends that either translucent or transparent will read on the claim language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,500,198 to Southard (provided on IDS submitted 9/6/2019).
[Claims 1, 5 and 6] Southard discloses an optical therapeutic device (scepter 10, 12 or 14, Figs. 1-4) comprising: a front body portion (interpreted as the distal/top half of the device including at least light source 30, casing 26 and sphere 22); a light source (30) provided in said front body portion; a spherical, quartz lens (“quartz crystal sphere” 22; Element 22 of Southard is made of the same material, i.e. quartz crystal, and configured/shaped in the same manner, i.e. sphere, as applicant’s and therefore will function in the same manner, i.e. as a lens) provided in front of said light source; a bezel (casing 26) provided on said front body portion (via threads in Fig 2, see Col 3, lines 57-67; via a unitary structure in Fig. 3, see Col 4, lines 55-61; or via a frictional engagement in Fig. 4, see Col 4, line 63 to Col 5, line 5) and configured to hold said spherical, quartz lens such that a portion of the quartz lens protrudes outside the rim of the bezel (clearly seen in Figs. 1 and 2; “The second end 52 of the hollow casing 26 is dimensioned and configured to receive a major portion of the quartz crystal sphere 22 and is shaped to permit the quartz crystal sphere 22 to roll within the second end 52 of the hollow casing 26.” Col 4, lines 33-44.  Furthermore, Southard makes it clear that the sphere rolls along the skin of a user which implicitly requires that the sphere extend past the bezel)
Regarding the term “translucent”, it is noted that Southard explicitly teaches “quartz crystal”, but fails to teach exactly what variety of crystal quartz or the degree of transparency of the crystal quartz.  As is well-understood “pure quartz, traditionally 
[Claim 2] As discussed above, Southard discloses that the bezel (casing 26; interpreted as the front body portion) is formed either integrally to or removable from the rear portion (flashlight 24); See threads shown in Fig 2, see Col 3, lines 57-67; unitary structure shown in Fig. 3, see Col 4, lines 55-61; or frictional engagement shown in Fig. 4, see Col 4, line 63 to Col 5, line 5).  This appears to be the exact same configuration, as applicant.   
[Claim 3] The flashlight (24) is considered an elongate portion. 
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Southard as applied to claim 1 above, and further in view of US 2015/0360014 to Decaux et al. (provided on the IDS submitted 9/6/2019).
Southard is discussed above, but fails to explicitly the diameter of the sphere.  The examiner contends that this merely an obvious change in size, as applicant has not given any criticality or unexpected result to this size; MPEP 2144. To further support this position, it is known that similar spherical contact elements in dermatological laser treatment devices have a diameter between 8-12 mm (element 7, Figs. 1-7 and Par 0120).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Southard such that the diameter of the sphere (22) is between 8-12 mm in diameter, as taught by Decaux, as this is a known diameter for a similar element in a similar device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Southard as applied to claim 1 above, and further in view of US 2009/0299349 to Kubota et al.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar dermatological devices are known:
US 1,707,366 to Pasque
US 6,406,474 to Neuberger et al.
US 2012/0065575 to Loenardi Kader
US 2012/0226268 to Liu (Fig. 16)
US 2017/0136257 to Jurna et al.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792